TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00597-CR


Howard Carroll, Jr., Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT

NO. 00-869-K277, HONORABLE DONALD HUMBLE, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's retained counsel has filed a motion to withdraw and for the appointment
of substitute counsel.  The motion is dismissed and counsel is instructed to file his motion in the
district court.  See Tex. Code Crim. Proc. Ann. art. 26.04 (West Supp. 2002); see also Patterson v.
Jones, 894 S.W.2d 370, 373 (Tex. Crim. App. 1995).
It is ordered September 25, 2002.

Before Justices Kidd, B. A. Smith & Yeakel
Do Not Publish